DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed November 16, 2020, with respect to claims 1 and 4-6 have been fully considered and are persuasive.  The rejection of August 20, 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-6 are allowed.
Regarding claim 1 and 6, the following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“the light emitting unit is attached to the closing face in a manner allowed to move
in the first direction, the second direction, and the third direction so that when the covering member has pivoted from the open position to the close position, the light emitting unit is positioned to the apparatus body by the positioning mechanism,
the positioning mechanism includes a first positioner configured to position the

a unit urging member attached to the closing face, and configured to urge the light emitting unit toward a direction remote from the closing face along the first direction,
the first contact portions respectively provided in a first end portion and a second end portion of the light emitting unit,
the second contact portions respectively provided in positions that are separated from the first contact portions by a predetermined distance along the second direction, and
first and second positioning protrusions provided to the apparatus body,
the first and second contact portions being in contact with the positioning protrusions respectively with the light emitting unit urged by the unit urging member when the covering member is at the close position,” [emphasis added]. Claims 4 and 5 are considered allowable by virtue of their dependence on claim 1.
Nakaie et al. US 2011/0115870 A1, Fukuda US 2015/0346678 and Asakawa et al. US 2014/0003833 A1 teach the positioning mechanisms for laser scanning devices. However the prior art fails to teach or suggest the claimed positioning mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852